Employers Holdings, Inc. Investor Presentation August, Exhibit 1 This slide presentation is for informational purposes only.It should be read in conjunction with our Form 10-K for the year 2007, our Form 10-Q for the firstand second quarters of 2008 and our Form 8-Ks filed with the Securities and Exchange Commission (SEC), all of which are available on the “InvestorRelations” section of our website at www.employers.com. Non-GAAP Financial Measures In presenting Employers Holdings, Inc.’s (EMPLOYERS) results, management has included and discussed certain non-GAAP financial measures, asdefined in Regulation G.Management believes these non-GAAP measures better explain EMPLOYERS results allowing for a more completeunderstanding of underlying trends in our business.These measures should not be viewed as a substitute for those determined in accordance with GAAP.The reconciliation of these measures to their most comparable GAAP financial measures is included in this presentation or in our Form 10-K for the year2007, our Form 10-Q for the first and second quarters of 2008 and our Form 8-Ks filed with the Securities and Exchange Commission (SEC) and availablein the “Investor Relations” section of our website at www.employers.com. Forward-looking Statements This presentation contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.
